EX‑33.27 (logo) PACIFIC LIFE MANAGEMENT'S REPORT ON ASSESSMENT OF COMPLIANCE WITH SEC REGULATION AB SERVICING CRITERIA Pacific Life Insurance Company (the "Asserting Party") is responsible for assessing compliance, as of and for the year ended December 31, 2016, with the Relevant Servicing Criteria set forth in Item 1122 (d) of the SEC's Regulation AB, excluding the criteria set forth in Item 1122 (d)(1)(iii), (d)(2)(ii), (d)(3)(i), (d)(3)(ii), (d)(3)(iii), (d)(3)(iv), (d)(4)(ii), and (d)(4)(xv), which the Asserting Party has concluded are not applicable to the activities it performs, with respect to the asset-backed securities transactions covered by this report (such criteria, after giving effect to the exclusions identified above, the "Applicable Servicing Criteria"). The transactions covered by this report include all asset-backed transactions under the Securitized Commercial Mortgage Loans Platform (the "Platform"), as listed in Appendix A. The Asserting Party has used the criteria set forth in paragraph (d) of Item 1122 of Regulation AB in order to assess the effectiveness of Pacific Life Insurance Company's compliance with the Applicable Servicing Criteria as of and for the year ended December 31, 2016. The Asserting Party has concluded that it has complied, in all material respects, with the Applicable Servicing Criteria as of and for the year ended December 31, 2016, with respect to the Platform taken as a whole. Deloitte & Touche LLP, an independent registered public accounting firm, has issued an attestation report for the Platform on the assessment of compliance with the Applicable Servicing Criteria as of and for the year ended December 31, 2016, as set forth in this assertion. Pacific Life Insurance Company /s/ Michelle Stickles Michelle Stickles Vice President, Asset Management February 8, 2017 PACIFIC LIFE INSURANCE COMPANY 700 Newport Center Drive, Newport Beach, California 92660-6397 Tel (949) 219-3011 APPENDIX A SECURITIZED COMMERCIAL MORTGAGE LOANS PLATFORM Trust Name Loan Name COMM 2014-277P 277 Park Avenue 2015 HGLR Houston Galleria Mall DBJPM 2016-SFC Westfield San Francisco Center JPM 2015-WPG Scottsdale Quarter
